UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended September30, 2009; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name of small business issuer as specified in its charter) Nevada 38-3762886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street
